Case 0:19-cv-62762-RKA Document 20-1 Entered on FLSD Docket 01/07/2020 Page 1 of 1



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                     Case No.: 0:19-cv-62762
    KHALED MALEH,

           Plaintiff,

    v.

    HEALTHCARE REVENUE RECOVERY
    GROUP, LLC, and INPHYNET SOUTH
    BROWARD, LLC,

          Defendants.
    __________________________________________

                           JOINT PROPOSED ORDER SETTING
                   PRETRIAL DEADLINES AND TWO-WEEK TRIAL PERIOD

         01-31-2020      Initial Disclosures
         02-14-2020      Joinder of parties and claims, and amendment of pleadings.
         08-28-2020      Deadline to complete all discovery.
         09-04-2020      Mediation must be completed.
                         All dispositive and other pretrial motions not explicitly excluded by
         09-11-2020
                         Local Rule 7.1(a)(1), and memoranda of law must be filed.
         10-23-2020      Joint pretrial stipulation must be filed pursuant to Local Rule 16.1(e).
                         Final proposed jury instructions (for jury trial) or findings of fact and
         10-30-2020
                         conclusions of law (for bench trial) must be submitted.
         11-06-2020      Final pretrial conference
         11-09-2020      Commencement of two-week trial period.


    DONE AND ORDERED in Chambers at Fort Lauderdale, Florida on ________________, 2020.




                                                         ___________________________________
                                                         ROY K. ALTMAN
                                                         UNITED STATES DISTRICT JUDGE
   Copies provided to:

           All Counsel of Record



                                               Page 1 of 1
